          Case 2:17-cr-00010-MSD Document 8 Filed 12/20/19 Page 1 of 4 PageID# 35
                                                                                                     FILED
Prob 12(10/09)
VAE(rev. 5/17)                                                                                          "0 2018
                                  UNITED STATES DISTRICT COURT
                                                       for the                               CLERK, U.S. DISTRICT COURT
                                                                                                    NORFOLK. VA
                                  EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Timothy A. Brown                                      Docket No. 2:17CRQ0010-001

                                         Petition on Supervised Release

         COMES NOW Eddie Lawrence.PROBATION OFFICER OF THE COURT,presenting an official report
upon the conduct and attitude ofTimothy A., who was placed on supervision by the Honorable Jackson L.Kiser,
Senior United States District Judge, Western District of Virginia, on the 3rd day of March. 2010. who fixed the
period of supervision at four(4^ years, and imposed the general terms and conditions heretofore adopted by the
Court and also imposed special conditions and terms as follows:
                                                    See Attachinent(s)




*Mr. Brown began his term of supervision on February 2, 2016, and transfer ofjurisdiction of this case was
effective January 24,2017,to the Honorable Mark S. Davis.



RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:
                                                    See Attachinent(s)


PRAYING THAT THE COURT WILL ORDER a summons to be issued directing that the offender appear
before the Court to show cause why supervision should not be revoked.


 ORDER OF COURT                                                  I declare under the penalty of peijury that the

                            TV day             -H                foregoing is true and correct
 Consid^ed and ordered this ^
 of              20 /7 and ordered filed                         Executed on: D2^vv^a.f
 and made a part ofthe records^jn^^^bove case.
                 Mark S.Davis                                    Eddie Lawrence
                 ChiefJudge                                      U.S. Probation Officer

                 The Honorable Mark S. Davis                     Place: Richmond. Virginia
            Chief United States District Judge




TO CLERK'S OFFICE
        Case 2:17-cr-00010-MSD Document 8 Filed 12/20/19 Page 2 of 4 PageID# 36


Petition on Supervised Release
Page 2
RE: Brown,Timothy A.

OFFENSE:


21 U.S.C.§ 841(a)(1): Possession with intent to distribute more than 500 grams ofcocaine powder(Count 1).

18 U.S.C.§ 924(c): Possession of a firearm in furtherance of a drug trafficking crime(Count 2).

SENTENCE:


One hundred thirty (130) months imprisonment, followed by a four-year term of supervised release, and $200
Special Assessment.

SPECIAL CONDITIONS:

1. The defendant shall pay any special assessment that is imposed by this Judgment.
2. The defendant shall participate in a program oftesting and treatment for substance abuse, as approved by the
    probation officer, until such time as the defendant is released from the program by the Probation Officer.
3. The defendant shall reside in a residence free of firearms, ammunition, destructive devices and dangerous
    weapons
4. The defendant shall submit to warrantless search and seizure of person and property as directed by the
   Probation Officer, to determine whether the defendant is in possession of firearms or illegal controlled
   substances.


ADJUSTMENT TO SUPERVISION:

Since beginning his term ofsupervised release, Mr. Brown's adjustment can best be described as below averap.
Ofspecific concern is his lack ofstable and verifiable employment,along with his refusal to accept responsibility
for a recent positive test for cocaine.

On September 7,2019, this officer contacted Brown via telephone to make arrangements for the collection of a
urine sample that morning. Brown said he was in Smithfield, Virginia and not at his residence in Windsor,
Virginia. When asked for a specific location and his activities in Smithfield, Brown jokingly responded that he
was "trying to make a living," but not that he was actually working. After agreeing to meet at his parent's
residence, also in Smithfield, this officer arrived at the location and encountered Brown standing outside the
residence and leaning into the fi-ont passenger side ofa pickup truck he recently purchased.
After entering his parents* residence to collect the unne screen. Brown became argumentative and slightly
belligerent. He questioned why this officer had been visiting him so frequently and was upset because it was
during the weekend.Brown was reminded that effective supervision requires scheduled and unscheduled contacts
and that previous visits had occurred during the weekend.He was also reminded ofprevious conversations during
which this officer explained his supervision level, his lack of stable and verifiable employment, and general
concerns regarding his activities in the community. Lastly, he was informed that he was not the only person on
this officer's schedule. After providing the urine sample. Brown requested -and was provided with - the nme
and contact number for this officer's supervisor. He was encouraged to call ifhe felt he was being treated unfairly.



                                                                                                        Prob 12(10/09)
                                                                                                        VAE(rev. 5/17)
        Case 2:17-cr-00010-MSD Document 8 Filed 12/20/19 Page 3 of 4 PageID# 37

Petition on Supervised Release
Page 3
RE: Brown,Timothy A.

On September 23, 2019, notification was received indicating the sample provided by Brown on September 7,
2019,was positive for cocaine. When contacted via telephone regarding the positive test.Brown adamantly denied
using cocaine. On September 24, 2019, this officer met with Brown in Smithfield, Virginia, and presented him
with an Admission ofUse Form. Brown once again denied using or touching cocaine by writing in the comment
section,"I deny use ofcocaine or touch." He was placed on Code-A-Phone drug testing to more closely monitor
his drug use.

On September 29, 2019, laboratory analysis of the aforementioned sample confirmed the presence of
BENZOYLECGONINE-COCAINE METABOLITE. Brown was given yet another opportunity to admit use or
explain how cocaine was present in his system. Brown continued to deny any knowledge ofcocaine and accused
this officer ofsetting him up. He was informed that the matter would be addressed before the Court.
SUMMARY


Mr.Brown is a 56-year-old man who,once again,finds himselfbefore the Court for violating tiie law and Breach
ofthe Courts' trust. Throughout his term ofsupervision. Brown has done the bare minimum to comply with his
conditions ofrelease. Ofspecific concem is Brown's refusal to accept responsibility that he used and or possessed
cocaine.


During his initial intake interview on February 16,2016,Brown stated to his assigned officer that he did not have
a drug problem and had not used drugs since 2005. On November 22, 2016, Brown submitted a urine sample
which subsequently tested positive for cocaine. Brown did not initially accept responsibility when confronted by
the officer supervising him at the time. He was referred for substance abuse treatment and began a 16-week course
on February 10,2017, until successfully completing the program on June 12,2017.
During his period ofsupervision. Brown has been either unemployed or employed in positions which offer a high
level of fluidity of movement throughout the community. On February 16, 2016, Brown met with his assigned
officer for an initial intake interview. During the visit. Brown stated he had "resigned" from Smithfield Packing
the prior day to work for Vemon Ray Edwards Painting. At the time this officer assumed supervision
responsibility of his case. Brown had been unemployed since April 10, 2018, and did not appear motivated to
gain full-time verifiable employment. After repeated warnings and admonishments.Brown obtained employment
through Tidewater Staffing but worked less than 23 verifiable hours.

In July 2019, Brown stated he would be receiving a substantial cash settlement relating to an employment
discrimination lawsuit. He planned to use the money to start his own lawncare business. During the September 7,
2019 field contact. Brown stated that he received the payment and purchased lawncare equipment,a pickup truck
(same observed outside parents* residence)and filed for a business license.Per this officer's request,on September
13, 2019, Brown provided documentation related to his lawncare business, including job invoice receipts and
business license. The business is named Tim's Lawn Service with date ofissue on January 8,2019.

Brown has not provided formal documentation ofthe payout amount from his settlement and states that most of
his newly established employment is via word of mouth.

Brown's activities in the community are ambiguous and troubling. Upon inquiry, he repeatedly reports spending
time with different women,"working side jobs" as a painter, and now runnmg a lawncare business ma^y
consisting ofa clientele offriends and associates. And now,having tested positive for cocaine for the second time
during his supervision period. Brown refuses to accept responsibility.
                                                                                                      Prob 12(10/09)
                                                                                                      VAE(rev. 5/17)
         Case 2:17-cr-00010-MSD Document 8 Filed 12/20/19 Page 4 of 4 PageID# 38

Petition on Supervised Release
Page 4
RE:Brown,Timothy A.

Lastly,this officer notes Brown's lingering resentment regarding opposition to his Motion for Early Termination.
Mr. Brown's arrest history stretches out over decades and is littered with crimes of violence. At the time of his
last arrest, Mr.Brown,then age 46,was found with a substantial amount ofcash and a loaded .357 caliber handgun
on the passenger floorboard where he was seated. Now at age 57,Brown continues to engage in criminal activity.
When confronted about the allegation before the Court,Brown responded "I know how the system work",adding
he felt it was unfair because he knows other individuals on supervision who are committing crimes. When asked
to provide names, he declined.

VIOLATIONS;The following violation is submitted for the Court's consideration.

CONDITION 7:                         POSSESSION OF COCAINE.

On September 7, 2019, Timothy A. Brown submitted a urine specimen which laboratory testing subsequently
confirmed positive for cocaine.



EL/jjr




                                                                                                      Prob 12(10/09)
                                                                                                      VAE(rev. 5/17)
